     Case: 1:20-cv-01432 Document #: 11 Filed: 03/03/20 Page 1 of 2 PageID #:74




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 SIRIUS COMPUTER SOLUTIONS, INC.,                 )
                                                  )
                          Plaintiff,              )
                                                  ) Case No. 1:20-CV-01432
             v.                                   )
                                                  ) District Judge Sharon Johnson Coleman
 JOHN SACHS,                                      )
                                                  )
                          Defendant.              )
                                                  )



      DEFENDANT JOHN SACHS’S MOTION FOR EXCESS PAGES IN HIS
    MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR DISSOLUTION OF
        EX PARTE TEMPORARY RESTRAINING ORDER INSTANTER

       Defendant John Sachs (“Sachs”), by and through undersigned counsel, hereby submits his

Motion to File Excess Pages In His Memorandum of Law In Support of Motion for Dissolution of

Temporary Restraining Order Instanter. In support hereof, Sachs respectfully states as follows:

       1.         Sachs just filed its a Motion for Dissolution of Ex Parte Temporary Restraining

Order (“Motion”) that Plaintiff Sirius Computer Solutions, Inc. (“Sirius”) obtained from the United

States District Court for the Northern District of Illinois on February 27, 2020. See Dkts. 6-7. As

Sachs’s Motion and the Memorandum of Law filed in support explain, the TRO was issued with

practically no notice to Sachs, and Sirius cannot satisfy any of the elements that govern issuance

of injunctive relief in the Seventh Circuit.

       2.         Given the barebones nature of the Complaint Sirius filed and the voluminous

evidence rebutting each ground for the TRO, Sachs’s Memorandum of Law comprehensively

explain why the TRO was improvidently granted. Sachs accordingly needs more than fifteen (15)

pages to apprise the Court of all the material facts and legal arguments that warrant immediate
     Case: 1:20-cv-01432 Document #: 11 Filed: 03/03/20 Page 2 of 2 PageID #:75




dissolution of the TRO. It is simply not feasible for Sachs to do justice regarding the multiple

bases for dissolution of the TRO within the 15-page limit provided for under Local Rule 7.1.

       3.      The stakes for Sachs are high. As a direct result of the TRO, Sachs has been

sidelined in his role at Presidio. Sachs would suffer prejudice if he were kept subject to the 15-

page limit. Therefore, good cause exists for the Court to allow Sachs to file a Memorandum of

Law supporting his Motion that exceeds the default 15-page limit.

       4.      Sachs has filed this motion for excess pages instanter due to the accelerated pace

of the proceedings and so that the Court has ample time to review its papers prior to a hearing on

Sachs’s motion to dissolve the ex parte TRO.

       WHEREFORE, Defendant John Sachs respectfully request that this Court issue an Order:

(i) granting Sachs’s Motion for Excess Pages Instanter; and (ii) awarding any additional relief the

Court deems equitable and just.



Dated: March 3, 2020                         By: /s Kevin M. Cloutier
                                             Kevin M. Cloutier (6273805)
                                             David M. Poell (6302765)
                                             John E. Swinney (6327670)
                                             SHEPPARD MULLIN
                                             RICHTER & HAMPTON LLP
                                             70 West Madison Street, 48th Floor
                                             Chicago, Illinois 60602
                                             Telephone: (312) 499-6300
                                             Facsimile: (312) 499-6301
                                             kcloutier@sheppardmullin.com
                                             dpoell@sheppardmullin.com
                                             jswinney@sheppardmullin.com

                                             Robert S. Friedman (motion for admission pro hac
                                             vice to be filed)
                                             SHEPPARD MULLIN
                                             RICHTER & HAMPTON LLP
                                             30 Rockefeller Plaza
                                             New York, New York 10112
                                             Telephone: (212) 499-6300
                                             Facsimile: (212) 499-6301
                                             rfriedman@sheppardmullin.com
                                             Counsel for Defendant John Sachs
                                                2
